Exhibit 10.7

RADIAN GROUP INC.

2008 EQUITY COMPENSATION PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT, dated as of «Date» (the “Grant Date”), is
delivered by RADIAN GROUP INC., a Delaware corporation (the “Company”), to
«Name», an employee of the Company or one of its Subsidiaries (the “Grantee”).

RECITALS

WHEREAS, the Radian Group Inc. 2008 Equity Compensation Plan (the “2008 Plan”)
permits the grant of shares of restricted stock to employees, officers,
consultants and advisors of the Company, as such term is defined in the 2008
Plan;

WHEREAS, the Company desires to grant shares of restricted stock to the Grantee,
and the Grantee desires to accept such shares of restricted stock, on the terms
and conditions set forth herein and in the 2008 Plan; and

WHEREAS, the applicable provisions of the 2008 Plan are incorporated in this
Restricted Stock Award Agreement by reference, including the definitions of
terms contained in the 2008 Plan (unless such terms are otherwise defined
herein).

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

1. Award of Restricted Stock.

The Company hereby awards to the Grantee all rights, title and interest in the
record and beneficial ownership of «Shares» shares of common stock, $.001 par
value per share (the “Restricted Stock”), of the Company subject to the vesting
and other conditions of this Restricted Stock Award Agreement.

 

2. Delivery of Common Stock; Custody of Restricted Stock.

On the vesting date (or as soon as practicable thereafter), the Company shall
deliver to the Grantee, at the executive offices of the Company, a stock
certificate for the number of shares of Restricted Stock that vest pursuant to
the vesting schedule below or in accordance with Section 5 and 6 below (or make
an appropriate book entry for such shares of Restricted Stock), subject to the
payment of any federal, state, local or foreign withholding taxes. The

 

1



--------------------------------------------------------------------------------

obligation of the Company to deliver the shares upon vesting shall be subject to
all applicable laws, rules, regulations and such approvals by governmental
agencies as may be deemed appropriate by the Committee, including, among other
things, such steps as the General Counsel of the Company shall deem necessary or
appropriate to comply with relevant securities laws and regulations. All
obligations of the Company hereunder shall be subject to the rights of the
Company as set forth in the 2008 Plan to withhold amounts required to be
withheld for any taxes. Prior to the satisfaction of such vesting conditions,
the Restricted Stock is not transferable and shall be held in trust or in escrow
by the Company, until such time as the applicable restrictions on the transfer
thereof have expired or otherwise lapsed.

 

3. Vesting.

Provided Grantee remains in a service relationship with the Company on the
vesting date and meets any applicable vesting requirements set forth in this
Agreement, except as set forth in Section 5 and 6 below, the shares of
Restricted Stock awarded under this Restricted Stock Award Agreement shall vest
as follows (the “Restriction Period”):

 

Date

  

Shares;

«Vesting Date»

   «Number» shares; and

«Vesting Date»

   an additional «Number» shares;

Except as specifically provided in this Agreement, no additional shares of
Restricted Stock will vest after Grantee’s service relationship with the Company
has terminated for any reason and Grantee will forfeit to the Company all shares
of Restricted Stock that have not yet vested or with respect to which all
applicable restrictions and conditions have not lapsed.

 

5. Retirement, Disability and Death.

If Grantee’s service with the Company terminates because of Grantee’s
Retirement, Disability or death, Grantee’s Restricted Stock will automatically
vest in full on the date of the occurrence of the event.

 

6. Change of Control.

In the event of a Change of Control, Grantee’s Restricted Stock will
automatically vest in full on the date the underlying transaction closes.

 

7. Certain Corporate Changes.

If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares or exchange of shares or any other change in capital
structure made without receipt of consideration), if required, the number and
class of the shares subject to the Restricted Stock Award shall be appropriately
adjusted by the Committee in accordance with Section 3(c) of the 2008 Plan and
such shares shall be deemed shares of Restricted Stock.

 

2



--------------------------------------------------------------------------------

8. Ownership Rights.

Subject to the restrictions set forth herein, Grantee is entitled to all voting
and ownership rights applicable to the Restricted Stock, including the right to
receive any cash dividends that may be paid on the Restricted Stock, whether
vested or not vested.

 

9. Non-Transferability of Restricted Stock.

Until such time as the shares of Restricted Stock have vested hereunder, the
Restricted Stock is not transferable other than by will or by the laws of
descent and distribution, except as otherwise permitted by the 2008 Plan, and
Restricted Stock shall not be subject to any levy of any attachment, execution
or similar process upon the rights or interest. In the event of any attempt by
the Grantee to alienate, assign, pledge, hypothecate or otherwise dispose of any
Restricted Stock or any right hereunder, except as provided for herein, the
Company may terminate any unvested portion of the award by notice to the Grantee
and the award and all rights hereunder shall thereupon become null and void.

The Grantee represents and warrants that the shares of Restricted Stock are
being acquired by the Grantee solely for the Grantee’s own account for
investment purposes only and not with a view to or for sale in connection with
any distribution thereof. The Grantee further understands, acknowledges and
agrees that, except as otherwise provided in the 2008 Plan, prior to their
vesting, the Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise directly or indirectly encumbered or disposed of except to the extent
expressly permitted hereby and at all times in compliance with the Securities
Act of 1933, as amended, and the rules and regulations of the Securities and
Exchange Commission thereunder, and in compliance with applicable state
securities or “blue sky” laws and non-U.S. securities laws.

 

10. Retention Rights.

Neither the grant of any Restricted Stock, nor any other action taken with
respect to the Restricted Stock, shall confer upon the Grantee any right to
continue in the employ of the Company or shall interfere in any way with the
right of the Company to terminate Grantee’s employment at any time.

 

11. Cancellation; Amendment.

This award may be canceled or amended by the Committee, in whole or in part, in
accordance with the applicable terms of the 2008 Plan.

 

12. Notice.

Any notice to the Company provided for in this Restricted Stock Award Agreement
shall be addressed to the Company in care of the Corporate Secretary of the
Company, 1601 Market Street, Philadelphia, Pennsylvania 19103-2197, and any
notice to the

 

3



--------------------------------------------------------------------------------

Grantee shall be addressed to such Grantee at the current address shown on the
payroll system of the Company or a Subsidiary thereof, or to such other address
as the Grantee may designate to the Company in writing in accordance with this
Section 12. Subject to Section 16 below, any notice provided for hereunder shall
be delivered by hand, sent by telecopy or electronic mail or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage and registry fee prepaid in the United States mail or other mail
delivery service. Notice to the Company shall be deemed effective upon receipt.

 

13. Incorporation of 2008 Plan by Reference.

This Restricted Stock Award Agreement is made pursuant to the terms of the 2008
Plan, the terms of which are incorporated herein by reference, and shall in all
respects be interpreted in accordance therewith. The decisions of the Committee
shall be conclusive upon any question arising hereunder. The settlement of any
award with respect to Restricted Stock is subject to the provisions of the 2008
Plan and to interpretations, regulations and determinations concerning the 2008
Plan as established from time to time by the Committee in accordance with the
provisions of the 2008 Plan. A copy of the 2008 Plan will be furnished to each
Grantee upon request. Additional copies may be obtained from the Corporate
Secretary of the Company, 1601 Market Street, Philadelphia, Pennsylvania
19103-2197.

 

14. Income Taxes; Withholding Taxes.

Grantee is solely responsible for the satisfaction of all taxes and penalties
that may arise in connection with the award of Restricted Stock pursuant to this
Restricted Stock Award Agreement. The Company shall have the right to deduct
from any distribution with respect to any Restricted Stock an amount equal to
the federal, state and local income taxes and other amounts as may be required
by law to be withheld with respect to the Restricted Stock and any distributions
thereunder.

 

15. Governing Law.

The validity, construction, interpretation and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the laws of the
State of Delaware, without reference to the principles of conflicts of laws
thereunder.

 

16. Electronic Delivery.

By executing this Restricted Stock Award Agreement, Grantee hereby consents to
the delivery of information (including without limitation, information required
to be delivered to the Grantee pursuant to applicable securities laws) regarding
the Company, the 2008 Plan, and the Shares via the Company’s electronic delivery
system.

[Signatures Appear on Following Page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Radian Group Inc. has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the date of the grant set forth above.

 

    RADIAN GROUP INC.     By:  

 

Agreed to and Accepted By:      

 

      «Name»      

 

5